      Case: 2:20-cr-00065-SDM Doc #: 51 Filed: 03/22/21 Page: 1 of 6 PAGEID #: 238




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,
                                             :
                 Plaintiff,
                                                     Case No. 2:20-cr-65
                                                     Judge Sarah D. Morrison
 v.


 SHAWN FORSYTHE,
                                             :
                  Defendant.

                                    OPINION AND ORDER

         This matter is before the Court on a Motion for Return of Property filed by Lisa

Forsythe, the wife of Defendant Shawn Forsythe. (Mot., ECF No. 47.) The Government has

filed a Response in Opposition to the Motion. (Resp., ECF No. 49.) The Motion is now ripe

for consideration. For the reasons set forth below, Mrs. Forsythe’s Motion is DENIED.

         I.     Background

                A. The Seizure of $49,792

         Ms. Forsythe seeks the return of $49,792 (the “U.S. Currency”) that she

represents was seized on July 7, 2019, from her marital residence of 442 Derrer Road

in Columbus. (Mot.) The Motion states that the Columbus Police Department (“CPD”)

executed a search warrant on that date. (Id.) Ms. Forsythe provides no evidence in

support of these statements.

         The Government’s Response includes evidence detailing the searches executed

in the investigation into Mr. Forsythe. Notably, the CPD Criminal Investigation

Summary completed following the July 7, 2019 search represents that the incident

related to a possible stolen four-wheeler at the Derrer Road residence. (Resp. Ex. A, ECF No.
   Case: 2:20-cr-00065-SDM Doc #: 51 Filed: 03/22/21 Page: 2 of 6 PAGEID #: 239




49-1 See also Amended Probable Cause Affidavit in support of the Criminal Complaint

(“Am. Aff.”), ECF No. 9 at PAGEID # 12.) Upon arriving at the Derrer Road residence, CPD

observed Mr. Forsythe in possession of a firearm. (Id. See also Am. Aff.) CPD obtained

authorization from Mrs. Forsythe to search the home for a firearm that the officers believed

they had seen in Mr. Forsythe’s possession. (Id. See also Am. Aff.) Mrs. Forsythe signed a

CPD Consent to Search Without a Warrant form and showed the officers where Mr.

Forsythe had placed the gun he previously had in his possession. (Id. See also Am. Aff.) The

officers recovered the firearm and placed Mr. Forsythe under arrest. (Id. See also Am. Aff.)

Neither the CPD Criminal Investigation Summary (id.) nor the Amended Probable Cause

Affidavit in support of the Criminal Complaint (Am. Aff., PAGEID # 13) indicate that any

other assets or property were seized from the residence on July 7, 2019. Further, the

docket in the resulting felony charge against Mr. Forsythe for having a weapon while under

disability (Franklin Cty. Muni. Ct. Case No. 2019 CR A 012221) contains no mention of

forfeiture. (Resp. Ex. B., ECF No. 49-2.)

       On October 10, 2019, an indictment was returned by the Grand Jury of the State of

Ohio, in Franklin County, Ohio Case Number 19 CR 005225, charging Mr. Forsythe with

Having Weapons While Under Disability and Tampering With Evidence (Franklin Cty. Ct.

Com. Pl. Case No. 19 CR 005225) in relation to the July 7, 2019 search. (Resp. Ex. C, ECF

No. 49-3.) No forfeiture was included in that charging instrument or reflected on the

docket. (Id.) The case was subsequently dismissed in light of federal indictment on the

same charges. (Id.)

       On March 13, 2020, law enforcement officers, including agents of the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (“ATF”), executed a federal Search and Seizure


                                              2
   Case: 2:20-cr-00065-SDM Doc #: 51 Filed: 03/22/21 Page: 3 of 6 PAGEID #: 240




Warrant at the Derrer residence. (S.D. Ohio Case No. 2:20-mj-169, Search and Seizure

Warrant Return, ECF No. 5.) As a result of this warrant, ATF seized several firearms, plus

ammunition, jewelry, suspected narcotics, electronic devices, and cash. (Id.) On March 17,

2020, the United States deposited the seized cash into the Seized Asset Deposit Fund.

(Resp. Ex. D, ECF No. 49-4.) The cash deposited into the Seized Asset Deposit Fund totaled

$49,792 (id.) and comprises the U.S. Currency now at issue.

               B. Mr. Forsythe’s Criminal Proceedings

       A criminal complaint was filed against Mr. Forsythe on March 12, 2020, alleging that

he violated 18 U.S.C. § 922(g)(1), knowingly possessing a firearm by a convicted felon. (ECF

No. 1.) Following his arrest, Mr. Forsythe was indicted on one count of possession with

intent to distribute narcotics, in violation of 21 U.S.C. § 841(a)(1), and one count of

possession of a firearm in furtherance of drug trafficking, in violation of 18 U.S.C. §

924(c)(1)(A)(i). (ECF No. 14.) A subsequent Superseding Information modified Count One

to specify that Mr. Forsythe was charged with conspiracy to possess with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), and

(b)(1)(B)(i). (ECF No. 27.)

       Mr. Forsythe agreed to plead guilty to the charges in the Superseding Information.

(ECF No. 28.) The Plea Agreement includes a forfeiture provision, pursuant to which Mr.

Forsythe agreed “to forfeit all of his right, title, and interest in the U.S. currency described

in Forfeiture A of the Superseding Information which was seized from him at the time of his

arrest” (the U.S. Currency). (Id., at 3. See also ECF No. 27, at 2.) Mr. Forsythe

“acknowledge[d] that the currency represents, or was derived from proceeds he obtained

as a result of the illegal activity alleged in Count One of the Information” (possession with


                                                3
   Case: 2:20-cr-00065-SDM Doc #: 51 Filed: 03/22/21 Page: 4 of 6 PAGEID #: 241




intent to distribute narcotics). (ECF No. 28, at 3.)

       On September 24, 2020, the Court entered a Preliminary Order of Forfeiture

ordering, inter alia, that Mr. Forsythe “shall forfeit” the U.S. Currency. (ECF No. 32.) That

Preliminary Order authorized the Government “to conduct any discovery proper in

identifying, locating, or disposing of” the U.S. Currency in accordance with Rule

32.2(b)(3) of the Federal Rules of Criminal Procedures. (Id., at 4.) The Government was

further instructed, in accordance with 21 U.S.C. § 853(n) and Rule 32.2(b)(6), to

“publish notice of [the Preliminary Order] and of its intent to dispose of the subject

property [including the U.S. Currency] in such manner as the Attorney General may

direct. The United States shall also provide written notice to any person who

reasonably appears to be a potential claimant with standing to contest the forfeiture

in the ancillary proceeding.” (Id.) The Government filed a Declaration of Publication on

November 13, 2020, declaring that the notice was published from October 1 to October

30, 2020. (ECF No. 36.)

       On February 16, 2021, this Court sentenced Mr. Forsythe to consecutive terms

of 60 months on Count One and 60 months on Count Two of the Superseding Information,

and to a term of supervised release. (ECF No. 45.) There has been no final order of

forfeiture.

       II.     Analysis

       Despite the fact that she has filed a Motion with this Court asking that this Court

“return to her possession the $49,792.00 seized during the arrest of her husband,” Mrs.

Forsythe asserts that the Court lacks jurisdiction over the disposition of the U.S. Currency.

(Mot., at 2.) Mrs. Forsythe provides no evidence in support of her Motion. The only legal


                                                4
   Case: 2:20-cr-00065-SDM Doc #: 51 Filed: 03/22/21 Page: 5 of 6 PAGEID #: 242




authority she cites is Ohio Rev. Code § 2981.14(B), which restricts the circumstances in

which a local law enforcement agency may transfer seized property to federal law

enforcement authorities for purposes of forfeiture under federal law. The CPD Criminal

Investigation Summary (Resp. Ex. A) does not reflect that CPD seized any currency on July

7, 2019. In contrast, the evidence reflects that the U.S. Currency was seized by ATF (a

federal law enforcement agency) pursuant to a federal search warrant. (See S.D. Ohio Case

No. 2:20-mj-169; Resp. Ex. D.) Accordingly, this Court has jurisdiction over the U.S.

Currency. 28 U.S.C. § 1356.

       The question then becomes whether a Motion for Return of Property, such as the one

sub judice, is the right mechanism to seek return of the U.S. Currency. The answer is no. The U.S.

Currency is the subject of a Preliminary Order of Forfeiture issued in accordance with 21 U.S.C.

§ 853 and Rule 32.2. The “only avenue” for protecting an interest in property subject to an

order of forfeiture is found at 21 U.S.C. § 853(n). Brown v. United States, 692 F.3d 550, 552

(6th Cir. 2012) (quoting U.S. v. Wade, 255 F.3d 833, 837 (D.C. Cir. 2001)) (citations omitted)

(emphasis added). See also United States v. Warshak, No. 1:06-CR-00111, 2009 WL 113232

(S.D. Ohio Jan. 14, 2009) (Spiegel, J.) (concluding that third parties lacked standing to

challenge a forfeiture order, and that their “recourse is in the ancillary proceeding, . . . or by

petitioning the Attorney General for a remission of forfeiture”); Fed. R. Crim. P. 32.2(c) (“If,

as prescribed by statute, a third party files a petition asserting an interest in the property

to be forfeited, the court must conduct an ancillary proceeding . . . “). Section 853(n) sets

out a detailed procedure by which a third party may assert a legal interest in property

ordered forfeited. However, Section 853 also bars a third party from “interven[ing] in a

trial or appeal of a criminal case involving the forfeiture of” property. 21 U.S.C. § 853(k).


                                                5
   Case: 2:20-cr-00065-SDM Doc #: 51 Filed: 03/22/21 Page: 6 of 6 PAGEID #: 243




       Mrs. Forsythe’s Motion for Return of Property is plainly an effort to intervene in her

husband’s criminal case involving the forfeiture of the U.S. Currency. This is in error. Mrs.

Forsythe must follow the ancillary procedure set forth in 21 U.S.C. § 853(n) to seek the

return of the U.S. Currency.

       III.   Conclusion

       For the reasons set forth above, the Motion for Return of Property is DENIED.

       IT IS SO ORDERED.

                                            /s/ Sarah D. Morrison
                                            SARAH D. MORRISON
                                            UNITED STATES DISTRICT JUDGE




                                               6
